In Mandamus and Prohibition. This cause originated in this
court upon the filing of a complaint for writs of mandamus and prohibition. Upon consideration of the relator’s application for temporary restraining order and preliminary injunction,
IT IS ORDERED by the court that the application for temporary restraining order and preliminary injunction be, and hereby is, denied, effective April 4, 1995.
Douglas, J., concurs and would also dismiss the cause.
Pfeifer, J., concurs and would deny further relief.
Wright, J., would grant a stay.
Resnick, J., would deny the application, but grant a stay of the underlying action.